DISMISSED and Opinion Filed May 9, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-01044-CR

                       EX PARTE JUSTIN LEE PARKER

               On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. WX21-92818-Q

                         MEMORANDUM OPINION
              Before Justices Partida-Kipness, Reichek, and Goldstein
                            Opinion by Justice Reichek
      Justin Lee Parker appeals a Dallas County magistrate’s adverse decision on

his application for writ of habeas corpus challenging his extradition to the State of

Alabama. Concluding we lack jurisdiction, we dismiss the appeal.

      The trial court may refer to a magistrate a habeas proceeding challenging an

extradition. See TEX. GOV’T CODE ANN. § 54.306(a)(8); Ex parte Allen, 699 S.W.2d

886, 888 (Tex. App.—Dallas 1985, no pet.). After a referral, the magistrate acts as

the agent of the trial court. See Kelly v. State, 676 S.W.2d 104, 107 (Tex. Crim. App.

1984). The magistrate’s findings, conclusions, and recommendations are not legally

binding until they are adopted by the referring court. See id.
      The record in this appeal shows a magistrate conducted a hearing on

appellant’s writ application on November 9, 2021. The Governor’s warrant

authorizing appellant’s extradition was admitted into evidence. Although the

magistrate orally denied relief on the writ application and made a docket entry

reflecting the decision, nothing in the record shows the magistrate prepared findings

and recommendations for the trial court to approve or entered any written orders.

The record does not show the trial court signed a written order approving the

magistrate’s oral determination to deny relief on appellant’s writ application.

      A habeas applicant may file a notice of appeal to challenge an adverse

decision on an application for writ of habeas corpus after the trial court enters a

written, appealable order. See TEX. R. APP. P. 25.2(a)(2), 26.2(a), 31; Rodarte v.

State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993) (defendant’s timetable for filing

notice of appeal from adverse habeas decision begins when appealable order signed);

see also Henderson v. State, 153 S.W.3d 735, 735–36 (Tex. App.—Dallas 2005, no

pet.) (defendant may appeal only final judgment or appealable order). A docket entry

is not an appealable order and does not confer jurisdiction for appellate review. See

State v. Shaw, 4 S.W.3d 875, 878 (Tex. App.—Dallas 1999, no pet.).

      Without an appealable order signed by the trial court, this Court has no

jurisdiction over the appeal. Ex parte Galindo, 338 S.W.2d 954, 955 (Tex. Crim.

App. 1960); see also State v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App.

2012) (concluding court of appeals has no jurisdiction over State’s appeal until there

                                         –2–
is signed written order); State ex rel. Sutton v. Bage, 822 S.W.2d 55, 57 (Tex. Crim.

App. 1992) (orig. proceeding) (determining trial court has not entered order

justifying appeal until written order is signed); Ex parte Maldonado, No. 11-19-

00019-CR, 2019 WL 614293, at *1 (Tex. App.—Eastland Feb. 14, 2019, no pet.)

(mem. op., not designated for publication) (appellate court’s jurisdiction in

extradition proceedings limited to considering appeal from denial of relief on

application for writ of habeas corpus).

      Moreover, even if the trial court signs a written order approving the

magistrate’s actions and denying relief on appellant’s application for writ of habeas

corpus, appellant’s complaint is moot. Appellant contends he should be discharged

because he was held under a fugitive warrant for more than the ninety days allowed

by statute. See TEX. CODE CRIM. PROC. ANN. arts. 51.05, 51.07 (providing for up to

ninety days of detention under a fugitive warrant and requiring discharge of fugitive

not arrested under Governor’s warrant before ninety days expires).

      The State concedes appellant was held more than 90 days in violation of

article 51.05. However, the Governor’s warrant was admitted into evidence during

the magistrate’s hearing. The issuance of the Governor’s warrant renders moot any

complaints about confinement under a fugitive warrant. See Ex parte Worden, 502

S.W.2d 803, 804 (Tex. Crim. App. 1973); Ex parte Parra, 527 S.W.3d 681, 685

(Tex. App.—El Paso 2017, no pet.); see also Ex parte Thomas, No. 05-02-00517-

CR, 2002 WL 862554, at *1 (Tex. App.—Dallas May 7, 2002, pet. ref’d) (not

                                          –3–
designated for publication) (issuance of Governor’s warrant renders moot any

complaint arising from confinement under fugitive warrant including detention in

excess of statutory period). Thus, even if appellant was able to obtain a written order

and establish jurisdiction, this matter is moot. See Worden, 502 S.W.2d at 804.

      Finding no basis for this Court to exercise jurisdiction, we dismiss this appeal.




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
211044F.U05




                                         –4–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

EX PARTE JUSTIN LEE PARKER                 On Appeal from the 204th Judicial
                                           District Court, Dallas County, Texas
No. 05-21-01044-CR                         Trial Court Cause No. WX21-92818-
                                           Q.
                                           Opinion delivered by Justice
                                           Reichek. Justices Partida-Kipness
                                           and Goldstein participating.

     Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered May 9, 2022




                                     –5–